OPINION OF THE COURT
Per Curiam.
On November 30, 1999, the respondent entered a plea of guilty in the Supreme Court, New York County, to the crime of attempted grand larceny in the second degree. On January 18, 2000, he was sentenced by the Honorable Renee White to probation for five years and a $5,000 fine.
*22Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., O’Brien, Ritter, Santucci and Goldstein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Marvin Rosenthal, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Marvin Rosenthal is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.